     Case 3-19-12024-cjf                  Doc 10-1 Filed 06/20/19 Entered 06/20/19 08:28:07                                               Desc
                                                Exhibit (s) Page 1 of 28
l'
        MIN:                                                                                       I.roan NUmber
i
                                                                                         Case Number:

t



                                                                     NOTE

         TruS TOA].{ M NOT ASSUTIABLE
         \ryITHOUT THE APPROVAL OF' TIIE
         DEP                                              OFVETBRANS                                                       ÁIRS
         OR ITS AUTUORIZND AGENT.
                  15, 20T6
       'ÏA\TUARYIDotc]                                                  TRVING                                                     TEXAS
                                                                                     tC¡tyl                                    ISloteJ



                            905      N.   HIGH     ST,    FORT ATKTN.çON, T/üISCONSIN 53538
                                                                 fltt'opcrty å'ddrtusJ


       1.    BORROWEFUS PROMISE TO PAY
             In retr¡rn for a lonr¡ that I h¿vc received, I prontise to pay U.S. $ 144 | 620 . OO          (this arnount is
       called'rPrincipal"), plus interest, to tho order of the Lender. Ths Lende¡ is PACIFIC UNION
       FINANCIATJ, TJTJE, A EÀI'IFORNIA LIMITED IJTABILITY COMPAI{Y
       I will make all payrnents uuder this Notc in thc form of cash. chsck or rnoney order.
             I understand that the Lender may transfcr thls Note. The Lender or anyono who takes this Note by transfer and
       who is entitled to receive payments under this Note is called the "Note Hoìdêr."

       2.    INTEREST
             I¡rterest   will   be charged on unpaid princlpal   until thc fl¡ll amount of Princi¡ral   has been   pnid, I will pay int€rest
       at a ycarly ratc    of             4 ,0OO %.
             Thc intercstrate rcquircd by this Section 2 is thc rate I lvill pay botìr before and after any dcfault descrjbed in
       Sectio¡r 6(Ð of flús Note,
             Solcly for fhe purpose of computing interest, a monthly psyment received by tho Note Holder within 30 days
       prior !o or afler thc date it is drra will bo deenred to be paid on such due date,

       3.    PAYMENTS
             (À) Tlmo and Plnco of Pnyn¡ents
            I will pay princþal and interest by making a payrnent every month,
            I will make my monthly payment on the l-et day of each rnonth begiruring on                 MARCII I            ,
       20L6                 , I will make these paymonts overy month until I have paid all of the prinoipal and interest and
       any othor oharges described below that I may owe under lhis Note. Each rnonlhly payment will be applied to interest
       boforo ?rincipal. If, on       FEBRUÀRY l" , 2046 , I still owe amormtc under this Noto, I will pay those
       amounte in fi¡ll on tlrnt datg which is called the "Maturity Date,'l
            Iwillrnakemymonrlilypayrnenrsar P.O. BOX 65562i-, DALLAS, TEXAS
       '75265^562L
                                                                                 or at a different place if required by the Note Holder,
            (D) Anount of Monthly Pnymcnts
            My nronthly pâymcnt wilt be in thc amouut of U,S.               $6   90.44




                                                                                                                       nocryqÈlcq&ffi@,
                                                         VFÍÊRANS AFFAIRS                                              wiill,fu6rfidglf-coili
                  (Rev, 1/0                                         Page 1 of 4



                                                                                                      EXHIBIT
                                                                                              *0
                                                                                              d
     Case 3-19-12024-cjf               Doc 10-1 Filed 06/20/19 Entered 06/20/19 08:28:07                                       Desc
 I
                                             Exhibit (s) Page 2 of 28
 I



 I

.t
 I


i
 I
 2
        4.   BORROWER'S RIGHT TO PREPAY
             I l¡ave tl¡o right to mako payrnents of Prinoipol at
                                                               â¡ry tiJne before they are dus. A payment of Principal orrly
                                       'TVhen
        is known as a "Prcpâyment     "       I make a Prepaymcnt, I will tell tl¡e Nota Holder ju writing that I a¡n doíng so.
        I may not designate a payment as a Prepayment if I have not made all tlrc monthly payments due under tbe Notc.
              I may urako a full Prepayment or partial Prepayments witlrout paying a Prcpaynent charge. TIe Note Holder
        will use ny Prepayments to reduce the amount of Principal th¿t I owe under this Note. However, the Nore Flolder
       may apply my Prepayment to tho accrued and unpaid interest on the Plepaynont amount) beforo applying my
       Prepaytnent to reducc the Principal arnount of the Note. If I rnaks a partial Prepayrnent, there will be no changes in
       tho due date or in the amount of my monthly paymant unlessi the Notc l{older agrees in writing to tho$e changes,

       5.    LOAN CHARGES
             If a law, which applies to this loan and whicb sets msximum loan charges, is finolly ínterprotod so tl¡at ths
       interest or other loatt charges collogted or to be collected in oonnectio¡¡ wíth this loan excccd lhe permitted límits,
       tlten: (a) any sucb loal chatge shall be reduccd by the amount nocessary to r€cluco drc ohørge to the permittcd limit;
       and (b) any sums alroady collected from me which exceeded permítted limits will be reñrncled to me. The Note
       Holdor may cltoose to make tlüs reftnd by reducíng the Principal I owe under this Note or ûy rnaking a direct paymerrt
       to tno. If a refund reduces Priucþl, rhe reduction will bs teatcd as a portial Propayment.

       6.   BORROWERS FAILURE TO PAY A,S REQUIRED
            (A) Lnte Chnrge for Overdna Plyrnonts
            If the Noto Holdel has uot reoeived the flrll anrouut of ony monthly paynont by the end of               1.5
       calendar days after the date it is duq I will pay a late charge to the Note l.loldsr. Tho aruouut of tJre clrarge will bo
       4 .000             % of my ovordue pay¡nent of principal, interest, and esorow for taxes and ineurance. I will pay
       this late oharge promptly but ouly once orì each lnte paynrent,
             (ß) Default
             If I do not pay   the fi¡Il ¡mount of each monthly payment on the date it is duo, I will be in default.
             (C) NotÍce of Default
             If I am in default, the Note Holder may      seud nre a 1¡,ritten notice tclling n¡o that if I do not pay the overdue
       amount by a certain date, tlre Note Holdor nray requiro rne to pay imrnedlately lhe full ânrount of Prinoipal wl¡ich has
       not boen paid and all the interost that I ows on thât amount. ThÂt datê nu$t bc ¡t least 30 days after the date on which
       the notice is mailed to me or delivçrsd by other means.
               (D) No Waiver By Noto Holder
              Even if, at a tine when I am ¡l¡ dêfault, tlte Notc l{older docu not rcquire ma to pay imrnediately in full a-r
       describcd above, the Note llolder will still have the right to do so if I anr in <fsfault út â latêr tjmo.
              (D) Pnyrnent of Note Holde¡''s Cosfs ¡nd Expcnscs
              If the Note Holder bas required mo to pây immediately in full as described above, the Note l{oldor will havo
       tlte right to be paid back by me for all of its cosb and expenses in enforcÍag this Noto to thc extcnt not prohibited by
       applicable law. Thosç expens€s includo, for examplc, leasonable attorneys' fbes.

       7.    GIVING OF NOTICES
              Unless applicable law requires a dífferent nretÏod, any notlco thst mu$t be given to tne under tlfs NotE will be
       given by delivering itor by mailing it by first clâss mail to ms at tho PropÊrty Addross abovs or at a different addrcss
       if I give tho Note Holder a notice of my difforent address"
              Arry notice that must be given to the Note Holder under this Noto will be gíven by delivering it or by mailíng
       it by first class mail to the Note Holder at the address statod in Se qtion 3(.{) above or at a different addrcss if I am
       gìven a notice of tlrat different address.

       8.    OBUGATIONS OF PERSONS UNDER THIS NOTE
             Ifmore  than oneperson signs this Note, eaclt person is fully aud personally obligatod to kccp all of tho promises
       made jn this Note, including the promise to pay the I'ull amount owccl. Any porson who is a guorontor, surety or
       endorser of tltis Note is also obligated to do these thìngs. Any person who take¡l ovsr the$e obligations, including




                                                       VETERANS AFFAIRS
                                                               Pâge2 ol 4
             Case 3-19-12024-cjf              Doc 10-1 Filed 06/20/19 Entered 06/20/19 08:28:07                                          Desc
                                                    Exhibit (s) Page 3 of 28



I



               tlre oblígations of I guûrafltor, $u:'oty or endol$er of this Note, is also obligate d tcr lceop alL of thc pro¡üises nìade i¡
 :
 :



               this Note. The Nçt.o llolder ruay enforce its rights under this Notç again$t each pertton irdiv¡dually or agairmt all of
a



l

i
               us rogether. Tltis nreans that any ort€ of us ilrf,y bÞ rcquirod to pay all of fhs amount:s owed under this Note.
l
I
               9.    WAIVERS
         I
         I          I ancf any other persotr who has obligations r¡ndcl this Notc waivo the rights of Preseutn:eut and Notice of
     I
         I     Dishonor, ''Proseotment" urgans tha right to roquire the Nofs Holder to de¡uarrd paynrsttt of anrounts due. "Notico
               of Dislrotlor" means tho right to require the Note Flolder to gíve notice to othcr personri that amounts due have not
.¡             been paid,
1r
         I     10.   UNIFORIVI SECURED NOTE
tt
         I
                     This Note js a unifor¡n insh'ument with linrited variations in sorne julisdictiorrs. In addition to tho protections
     I
               given to the Nota Holder under this Note, a Mortgage, Deed of Trust, or Securify Deed (the "sacuri(y Instrument',),
l'
it
               datcd lhc same date as th{s Notc, protccts tho Notç llolder fiorn possiblc lossos which nright result if I do not keep
     I
     I         tho promises whioh l makc in this Notc. llrat $ecurit¡r Insh'u¡ne¡rt describes l¡ow aud under what conditions I may
     f         bo required to ntakc inrnrodiate pâyment in ft¡ll of all omourts I owo under tbis Notc, Sonre of those conditions aro
     Ì
               described as follows:
     l.

                          Trnnsfer of the Property; Accelerntion; Assumptlol, This loan lnny be tlcclnrcd irnmediately duc
                     nnd paynble upon trnnsfcr of thc prcpcrty sccuring srrclr lor¡r to arry h'nnsferee, unless tl¡e
                     tcccptability of the assrnnptlon of the Ioan is estrbllshed pulsuant to Section 3714 of Chapter 37,
     I               Titlo 38, Uuited States Code. The ncccptnbility of any nssumption shsll nlso be subJect to the
     I
     i               follorving additionnl p¡'ovlslom:
     ¡
                                (n) F rrldlng Feer A fee equal to onc-hnlf of 1 pcrccnt of tl¡e batance of thic loan as
                          of the d¡te of û nnsfer of tho propcrty shall bc pnynbla at tlre ti¡ne of t¡ ¡¡rsfer to the loan
     i
                          holder or its nuthorizcd ngcut, as tmstce for tl¡e Dcpnrtncnt of Vcternns Affitrc. If the
                          ¡¡sstuner fails to pny tltis fco at the ti¡ne of h'$nsfer, tha fee shnll consdtt¡te an additional debt
                          to fhnt ah'eedy secured by this itutrument, shnll bc¡r interest at tùe ratc harain provided,
     :                     nnd nt the opdott of tltc payce of tho inclcbtcdncss hcrcby secrrrod or any transferee thoreof,
                          sll¡ll bc itnntcdiatoly due nnd pnynble. Thts fee is a¡ltonrnticnlly wntved if the assumer is
                          exempt nnder tho pl'ovisions of 38 U,S.C. 3729(c).
                                (b) Processlug Chnrge; Upon npplicntion for approvrl to allow assumptlon of thls
                          lonrt, l pmccssing fec mny bo chnrged by tho lorn holder or its authorized agent for
                          dcterrnhring tho crcditworthlness of the nssr¡mcr ud Subseqrrurfly revising the lrclderts
                          orvnershlp rccords when an approvcd trnnsfcr is conrplcted, The nmou¡rt of this chnrge shall
                          ¡rot cxcee¡l tbc ¡naximurn cstnblished by the Departrne¡rt of Veternns Affnlrs for n lo¡n to
                          which Sectio¡l 3?14 of CÌapter 37, Title 38, Uniteil States Code applies,
                                (c) Indenuúty Linbility Assumptlon: If thl¡ obligrtion is assntned, then the nssumêr
                          hcreby ngrccs to flssu¡nc nll of the obllgntlotts of the vctelon undcr tllc te¡'¡ns of the
                          instrumelrts c¡'ent¡ng nnd socurlng tIe lonn, The nssumer furtlrcr ngrces to lndcmnify the
                          Departmcnt of Veternns Affnlrs to tlro cxtc¡rt of ntry clnim payment arlsing f¡'om the
                          gmrânty or fnsura¡rcc of ths indebtednoss crentcd by thls instrument.
                          If the ncceptnbility of tlte nssumption of this lo¡n is not cstabllsherl for nny rerison, ¡nd Lender
                     exsrclscs lts optlon to declura nll sms secured by this Secrrrity Instrurne¡lt immediately due nnd
                     pnynblc, Lendel shnll giva Dorrower not¡ce of nccelernlio¡¡. the ttotice shnll provide n period of not
                     lcss tht¡t 30 dnys from the date fl¡e notice is glven in âccorduce witl¡ Section 14 witlún which
                     Borrowal nust piry ¡rll sums socurcd by thls Security Instrr¡mert. If Dorlower f¡ils to pay thesc
                     sutns prior to the oxpirafion of thls poriocl, Lender ¡nay lnvoke nny rcrnedies pcrnrlttod by this
                     Sccurlty Inst¡'u¡ne¡¡t withort furthcr )rotics or do¡unud ou Botrower,




                                   RATE                                                                                 Docuqglc ø¡tlBwì$
                                                              VETERANS AFFAIRS                                         wtit   îloamsgla.Gnm
                      A   (Rev.                                     Page 3 of 4
    Case 3-19-12024-cjf          Doc 10-1 Filed 06/20/19 Entered 06/20/19 08:28:07                                    Desc
                                       Exhibit (s) Page 4 of 28




                                               NOTICE TO BORROWER

!         Deparhnent of Vcterans Àffni¡'s regulations nt 38 C.II.R. 36.4337 providc as follows¡
;
          t'Regtrlntlorrs lssucd rndel 38 U.S.C. Chrpter' 3? n¡rd i¡¡ cffect on thc dlta of alry loan which ls
          ¡rrbruitted and ncccpted or npprovod for n gtrnrnuty or for insrunnce thcreunder, slnll govern the
          rights, dulies, and linbilities of the parfies to such loa¡r arrd any provisiono of the lo¡¡r instn¡ments
I         inconsistont rvilh sr¡clr rogulaflons rrc hcreby nnrcnded and srrpplcrrrented to conform ther.eto,tt

I     WITNESS TÉIE FIAIID(S) AND SEAL(S) OF TI-IE UNDERSiGNËD.
!




                                                                             'J
I




                                                  (Seal)                      :                                   (Serl'
                                               .Bor'iqr¡/ai                                                   -Boriowei




      I¡oan   Originator: ERIC I{å,UBENSCHIIJD, NMIJSR ID l-. ---
      L¡oan   Oriqinator Organj"zatíon: PACIFIC UNION FINAtríCIAL, LTrC,                                       NMITSR
      ID




                                                                                                   fSlgn Origlnal Only]




                           FOR                   VETERANS AFFAIRS
              (Rev. 1/01                               Page 4 of 4




                                                                                                                             '
Case 3-19-12024-cjf       Doc 10-1 Filed 06/20/19 Entered 06/20/19 08:28:07         Desc
                                Exhibit (s) Page 5 of 28



                                               AI,LONGE
Paciflc Unlon Loa¡, #;



Borrowerls):         RobertWlllam L¿veme Cols
                     Tlana Gols




Property Addressl    905 N' Hlsh   st, FortAtklnson,Wl 53538

Prínotpat Balance:   t4q62o.oo


Note    Date!        ou1ilza1s




                                   PAY TO TIIE ORDbR O.r.

                                          ffitbout Recourse

Company Name: Pacific Union Financial, LLC A Caï:lornia Limited Liability Company



By:
      Jeff Guccla                    Õperaüons.
           Case 3-19-12024-cjf                      Doc 10-1 Filed 06/20/19 Entered 06/20/19 08:28:07                                                         Desc
                                                          Exhibit (s) Page 6 of 28
     4h                                         I
                                                                                                                         il]il   ü ilt ilt   iltil ilt iltfl1illli
                                                    CoJe, Rt   uert
                                     DËËD OF   TRUST           GINNIEMAË -          -   ,

          :l                                                                                                      Document  n $,'lld.i$ßffiW"
                                                                                                                   Qf'l'lee af Resister of De¡
                                                                                            â,    1                Jefferson Coün'by.' t'll                             1

                                                                                                                   RECETUED F'OR REOÓRD
                                                                                                                   Jatt,, 19, Aøfg' ÊT lÊr1$                         pm'
                                                                          MORTGAGE
                                                                                                                                 Staci       Hof'fn¡an
               Docunent Nunrber:                                                                                                 To'baL      F*res       1ß
                                                                                                                             Fge SQ'Bü
                                                                                                                    .            TT .00                         ,    .:.,..   I   ¡lt
               Reh¡rn Address:           PÄCIFfe UNION FINANCIAL, LIJC                                       t.
                                         ]-603, TJBü FREEþ¡AY, STITE 600
                                         Ff;R¡TIERS BRJAÀTCH, ÍEXAS 75 234
                                         Cê8,ê Number: ^ ^
                                                                                                             i             pLl /:LtL'

               226-06t4-343L-07L
I              P¡rcel I.D. Nurnber
¡
t,




                     LO/TN IS NOT ASSUIVIABLE
I.




I

               WTffiOUT TTM APPROL¡AL OF THE
               DNPARTh{ENT OF VETERANS AFFAIRS
               OR ITS AU'THORIZEI} AGENT                                                                             .

               MIN:      i   -
                                                                                                                        MERS Pl¡onc: 888-679-6377

               DEFIN¡TIONS

               Words uscd in rnultþle sections of thi¡ docurnent are defined below and other words are dofined in Sections 3, 10,
               12' 17, 19 and 20. Certain rulos regardÍng the usage of words used in tlds dqoument are also provided in Section 15,

               (A)   'Sccuriþ Insfi'tmrc¡rtfrmeans this dooumenÇ which is
                     f
                                                                                                 dntcd .TASïUARY 15 ,            2OL6                 , together
               with all Riders to this document.
               (B) rlBon'o\rycrrris ROBERT W COIJE AND TIAIIA J                                         COIE,      HUSBAT{D åÀTD WIFE



               Borrower is tlrc mortgagor under this Security InstrumËnt.
               (C) TMAI{S'i is Mortgage Elechonic Regiskation Systerns, Inc. MERS ís a separate corporation that ís acting
               solely as a nomines for Loncler and Lender's succossors and assigns, MERS is the mortgageo under this Securìty
               Instru¡nont. MERS is organizcd and existing under tho laws of Dclawarc, and has an addross and tolephone number
               of P.O. Ê,ox2026, Flint, MI 48501.A026, tel. (88E) 679-MERS.
               (D)   t\,endor'r        is PACIFTC IINION FINAIICTAIJ, IrIJC
               Leuder is         a
                          CAITIFORNIA LIMITED LIABILITY COMPAIIIY                                                                                    organized
                                   of CAIJIFORNIA
               and existing under ths laws
               Lendcr'saddrqssis 8900 FREEPORT PåRKI¡IAY, SUITE 150,                                                IRVfNc,              TEXÄS
               ?5063



                              FOR                                     AFFAIRS   .   MERS
                         1)                                                         Page 1 of 14
        Case 3-19-12024-cjf                  Doc 10-1 Filed 06/20/19 Entered 06/20/19 08:28:07                                     Desc
                                                   Exhibit (s) Page 7 of 28
    :




                                                                                                                                          It,

I
I
                                                                                                                                                \
:         (E)      nNoterr nrcarm tlle promissory uote signcd by Borrower and
                                                                               ,                dated    L5      20L6
                                                                 'JAITUARY
          'iheNotestatestlntBorrowerowe.qLendel' oNE IILNDRED FORTY-FOUR
:                                                                            THOUS.LIID SIX
           HUNDRED TWENTY AND 00/1"00                          Do[ars(U.S. $ L44î62O.OO                                                  )
:         p)u.s   íntetest, Bolrower hns promised to pay this debt in regular Periodic Payrncnts ond to pay the dsbt in fi¡ll not later
          tltsn FEBRUARY 1, 2046
          (F) "Propergttr tnearrs tlte property that is descríbed bclow undcr the heading "Transfer       of Rights in the Property, "
                                                                                                                                                    I

          (G)   'rLonn" nrcnns the debt evidenced by the Note, plus interæt, any prcpayrrent charges and latc charges due under
          the Note, ond  all sums due under this Socurity lostrument, plus interest.
          (H) I'Ridclsrrrneans all Ridors to this Seourìty Instrument that ¡re executed by Borrower, Tho following Riders arc
          to be exscutcd by Borrower [check box as applicablcJ:

                  [    Ädjustablo Rate   Rider               I    Planned Unit Dovolopment Rider
                  I    Balloon Rider                         I    Biweekly Payrnent Rider
                  fl   l-4 Family Rider                      fl   Second l{ome Rider
                  I    condominiumRider E gi"[.]Htrt!*Jion
                                                           poricy Rider


          (I)  t'Applicnble Lîw'r rncans all conholling applicable fodcral, statc and local stafutes, regulatiorro,
                                                                                                                    ordina¡¡ces and
          administrative rules and orders (that h¡ve the effect of law) as ïeoll as all applicable final, non-appealable judicial
          opinions.
          (Ð    rrCommnnity Association Dres, Foos, and rlssessrneutstt m€ons all dues, fees, assessmenß
                                                                                                         and otler charges
          that ars imposed ou Borrower or the Property by a condominium associåtion, homeowners association or similar
          organization.
          (I$   rrElcchonic fi\ntds Tl'innsfer'r moans Bny transfcr of funds, other than a transcction originated by check, draft,
          or similar paper instrument, wltich is initiatod through an olectonic torninal, telephouic instrument, computer, or
          magnetio taps so a$ to order, Ínsbuot, or authorize a fu¡ancial institutíon to debít or credit an account. Such terrr
          includæ, but ís not limíted to, poínt-of-sale transfors, âutom{¡ted teller machine trânsactions, trai:sfers Ínitiated by
          telephone, wire transfers, aud automated clearinghouse transfers,
          (t)   I'Escrow ltem$rrmcans those itoms that are desoribed in Section 3.
          (M) trMiscallançous Proceedsr means ûny compensation, settlement, award of damages, or proceeds paid by any
          lhírd party (other tlan insura¡rce proceods paid under the coverages described in Scction 5) for: (i) danrage to, or
          deshuction of, the Propcrty; (ii) condemnation or other takirrg of all or any part of the Properiy; (iii) oorloyance in
          Iieu of condomnation; or (iv) misrepresçntatíoru of, or omissions as to, the value anrJ/or condition of the Propelty.
          (N) rrPoriodlc Paymentrr mçâns tho regularly schcduled amount duo for (i) prinoþl snd interest under tho Notq
          plus (ii) any nmounts under Section 3 of this Sccuriry Insbumenl.
          (O) I'RESPA'r moans the Rcal Estatc Settlement Proc€dures Act (12 U.S,C. 5\2601 et seq,) and its implementÍng
          regulatiou, Regulation X (12 C.F.R, Part 1024), a$ thsy might be ameuded from tims to time, or any additional or
          succc$sor legislation or rogulation that govorns the sarne subject matter. ,4.c used in ttris Security Insbum€nt,
          rRESPA" refors to all requirenents and restrictions that are imposed in regarcl to a
                                                                                               "fcdcrally rclatcd rnortgage loan"
          even if tho Loan does not qualífy as a "foderally related mortgage loan" under RESPA.
          (P) rrSuccessor I¡t Intcrcst of Borrowcrrr means âny party that has taken title to thc Properfy, whether or not tlmt
          parg hao asoumed Borrower's obligations under the Note and/or tbis Security Instrument.

          TRANSFER OF RIGHTS IN THE PROPERTY

          This Security ft:stl'u¡ne¡rt secul's.s to Lender: (i) the repaynent of the Loan, aud all renewals, extensions and
          modificotions of the Note¡ and (ii) tlre performance of Borrower's covenants aud agreemeuts under this Security
          Jnritrurilcnt ancl thc Notc. For this purpo$e, Borrowor does hereby mortgagor pant and convey to MHRS (solely as




          WrÐv\JlìÈttl$Þtflgls l:atrlUy:Vll|lrl.äaryl lllq I l\UMEII I                                              Docüaglcéñgoffi
          MODIFIËD FOR ÕFÀtTl'lvlEÀ¡T OF VEÍERÂNS AFFARS                 -   MERS                                   www.docmagîc,com
          (REv.1/01)                                                         Page 2   ol   14
Case 3-19-12024-cjf                     Doc 10-1 Filed 06/20/19 Entered 06/20/19 08:28:07                                                        Desc
                                              Exhibit (s) Page 8 of 28




  nominee for Lender and Lender's successor$ and assigns) and to the successors and assigns of MERS, with power                                  of
  sale, lhe following dcscribed property locatcd in the         ,  ,

                                COUNTY                                 of                            ,fEFFERSON
                     [Ty¡re of llccordin¿   Jurisdictíont                                 [Nornc    of Ræolding   Jur   isdictíon]
  SEE LEGAIJ DESCRIFTION ÀffiACI{ED HERETO AùID I\¡ADE                                  A PARf       HEREOF       Âg TXCIIBIT           rrA'r.
  A.P.N.       :   226-06L4-343L-070




  wlticb cuuentþ has the addless of                                               905   N. HTGH ST
                                                                                         IStreetJ
                     FORT ATKINSON                             ,   Wieconoin                53 53     I                  ("Property Address"):
                               [Citv]                                                      tZip Codcl

          TOGETïIER WITII all the irnprovonÊnts now or hereaffsr orccted on the prôperty, and all                                     easements,
  appurtenances, and fixtures now or hereafter a part ofthe propÇrty, All repiacernents and additions shall also be
  covered by this Seoudty Instrunent, All of the foregoing is referred to in tïis Security Instrument as lho "Property. "
  Borrower understands and agrees that MERS holds only legal title to tl¡e interests granted by Borrower in this Security
  Inshutnent, but, if necessary to comply with law or custom, MERS (as nomínee for Lendor and Lender's suocessors
  and assigns) has the righÍ to exercioc any or all of those interosts, inoluding, but not limited to, tle right to foreoloss
  and sell the Proporty; and to tnke any action required oflender íncluding, but not limited to, releasing and canccling
  this Secudty ústrurnent.

        BORROIVER COIIENANTS that Borrowel is lawfully seised of the ætate hereby conveyed and has the rigfit
  to rnot'tgage, gtant aud convey the Property and that the Property is uncncumbored, except for encumbranccs of
  lecord, Bo¡tower warrants and will defend generally the title to the Properly agâinst all claims aud dcmands, $ubject
  to any eucumbrances ofrecord.

        ]IflS SECURITY TNSTRIJMENT combines uniform covenants for national use and ¡ron-uniform covsnants rvith
  Iimited variatious by juriscliotion to comt¡tuta a ulrifonn security iustrument covering real properly,

          UNIFORM COVENANTS. Borrower               and Lender covenânt and agree as follows:
          1. Payrnentof Principal, fnterest, Escrowltems, PrepaymcntChargcs, andLateChnrges. Borrowershall
  pay when due fho principal o{, and interest on, the debt evidenced by the Note and any propayment charges and lato
  charges due undor thc Note. Borrowe¡: shall also pay fulcls for Escrow Items pursuant to Scotion 3. Payments due
  under the Noto and this Security Instrument shall be made in U.S, currancy. However, if any check or othç¡
  iustrument received by Lendor as payrnent undor thc Note or tbis Security Instrument is returned to Londor unpaid,
  Lender may require that any or all subsequcnt paynents duo under the Note and this Security Instrumcut be made in
  ons or more of the following forms, as selected by Lender; (a) cash; (b) money orcler; (c) certified checþ bank check,
  treasurer's check or cÐshierrs check, provided any suclr check is drawu upon an instifution whose deposits are iusured
  by a federal agency, instrumentality, or entity; or (d) Electronic Funds Transfer,




                                                    AFFAIRS   MERS                                                             www.         ,com
  (Rev.                                                       Page 3    of   14
Case 3-19-12024-cjf              Doc 10-1 Filed 06/20/19 Entered 06/20/19 08:28:07                                         Desc
                                       Exhibit (s) Page 9 of 28




           PaynrenLs are deenred received by Leudei'whcn rccçíved at tïo locatjon dcsignated irr the Note or at sucl: other
    locatio¡t ns nay ba clesignated by Lender in accordancewiflr the¡otice provisious in Section 14. Lendcr may teturu
    any poynrent or partial payment if the payrnent or partial payments are insufficient to bdug the Loan cufferìt. Lcnder
    nay ascept ary paytuetrt or partial payrnent insufücient to bring the Loan rurrent, without waivo¡. of any rights
    hereunder or prejudice to Íts liglrts to refi¡se such payrnent or partlal paytìronts in the future, l¡ut Lender is tot
    obligated to apply suclì poymonts at the time such paymenfs are aoceptcd, If eaoh Psliodic Payrrout is applied as of
    its soheduled due date, then Lender ¡leed nof¡ray iuterest on unapplied fi¡nds" Letrdermay hold suclr unoppliecl fu¡ds
    uutil Bonower tnakes payment to bring the Loan currenf , If Borrowçr does not do so witllin a reasonaìrle period of
    time, Lender sllqll either apply such funds or rcturn tl¡em to Borrower. If not applied earlier, such funds will be
    applied to the outstanding principal balanae undor tho Note immediately prior to foreclosure. No offset or claim
    which Borrower might have now or ìn the future against Lender shall relieve Borrowor fronr nrakingpaynrents due
    under the Notc and this Security Instrunent or performirrg the covenants and agreernents secured by this Security
    Instrument,
         2.    Applicn{ion of Payrnents or Proceeds. Except as othelise described in this Section 2, all paymelüs
    accepted and applied by Londer shall be applied in the following order ofpriority: (a) interest due undsr the Note;
    (b) principal due uuder the Note; (o) amounts due under Seotion 3. Such payments shall be applied to each Periodio
    Payrnent in tlË order in which ít became due. Any remaining amounts shall be applied first to late charges, second
    to any other âmourits duc under this Security Inshument, and then to reduce the principal balance of the Note.
          If Lender receives a payment frorn Borrower for a delinquent Periodic Payrnent whioh includes a sufficient
    amouttt to pay any late charge due, the payment may be applied to the deljnquent payment and the late charge. If
   rnore than ono Poriodio Payrnont is outstanding, Lcnder nray apply any payment received ftom Borrower to the
   repaymont of the Periodic Payments if, aud to the oxtent that, oaoh payment can bo paid in fi¡ll. To tho oxtent thåt
   any excess oxists after the payrnent is applied to the firll pâyment of one or moro Periodic Payrnents, such excess rnay
   bc applied to any late chargcs dne. Voluntary prcpaymcnts shall be applied first to any propaymcnt clrarges arrd theu
   as descril¡ed in the Note.
          rlny application ofpayrnents, insurance proceeds, or Miscollaneous Procoeds to principal due u¡rder the Noto
   shnll not oxtend or postpono the clue dato, or change the amorìnt, of the Periodio Payrnent6.
        3.     Funds for Dgcrow Itcms. Borrower shall pay to Lettder on ûre day Poriodio Paymcnts aro dus under the
  Note, until the Note is paid in f.rll, a surn (the "Funds") to provide for payrnent of amounts due for: (a) taxes aud
   assessments qnd other items which can attain priority over this Security Inst¡ument as a lie¡r or e¡rcurnbrancg orr the
   Prc¡rerty; (b) loasehold payrneuts or ground rents on the Property, if ariy; and (o) plcmiurns fol any and all insurancc
   lequired by Londer under Sactio¡r 5, These items are oalled "Escrow ltenrs." At origination ol at any timo duling
   the ter¡n of the Loun, Lendor may require that Commu¡rity Associatiol Dues, Fees, and Assessnrente, if any, be
  escrowçd by Borrower, and such dues, fees strd assessnrents sl¡all be an Escrow ltem. Bo¡rower shall promptly
  furnish to Lender nll nolíces of amounts to be paid under this Section, Bor¡ower shall pay Londer the Funds for
  Escr'ow lts¡ns unloss Lender waives Borrower's oblþtion to pay the Funds for arry ol all Escrow ltems, Lender may
  waive Borrower's obligation to pay to Lendcr Funds for any or all Escrow ltcmô at any time. Auy suclr rvaiver may
  only be jtt writing. Itr the evetrt of such waiver, Bororvçr sball pay directly, when and whoro payable, the amounts
  due for any Escrow Itoms for whioh paymcnt ofFunds has bccn waived by Leuder nnd, iflender requíres, shall
  furnish to Lender receipts eviderrciug such paynrent within such timc period as Lcndor rnay require. Borrowe¡'s
  obligation to makc such payments and to provide receipts slull for all purposes l¡e deemed to bc a covenant and
  agreem€nt contained in this Security Instrurnent, as tho phrase "covênant and agreement" is used in Seotion 9. If
  Borrowcr is cblígatcd to pay Ëscrow ltens directly, pursuant to a waiver, and Borrower fails to pay the amouut due
  for a¡r Esorow ltem, Lender may exercíse its rights under Seclion 9 and pny such amount and Borrower shall then be
  obligated under Seotion 9 to repay to Lender any such amount. Lender rnay revoke the waivçr ns to ûny or all Escrow
  Items at any timc by a notice given in ¿ccordance rvith Section 14 and, upon such revooation, Bororvsr shall pay to
  Lender all Fuuds, and in such amounts) that are then reguired under tl¡is Section 3.
          Lettder may, at flny timeâ collect a¡d holci Funds in an anrount (a) suffìcient to pernrit Lencler to apply the Funds
  at tlro ti¡ne specilicd unde¡ RESPA, and (b) nol to exceed the maximum amount a lender can require under ltËSPA.




  Wl$ÇONSIN-Slnqle Fam||V-UNIFORM INSTR.JMENT                                                              Docüaglcffififi¡ÍpJ
  h6tlFlED FOR ÕEPARTÍiíËNT OF VEIFR¡ÀÍ{S      AFFAIRS - MERS                                              wvtw,docmaglc,com
  (Rev. l/01)                                             Page 4   of   14
    Case 3-19-12024-cjf             Doc 10-1 Filed 06/20/19 Entered 06/20/19 08:28:07                                      Desc
                                          Exhibit (s) Page 10 of 28




      Lender shall e$tÍmtto tlro amorurt of Funds cluc on tlte basis of curront data and reasonable estimates of expelrdih¡res
      of fi:h¡le E.scrow Itorns or otherwi$e hr accordance with Applicable Law.
             Tho Funds shall bc hold in an ir¡stitution whose deposits are insured by a federal agency, instrumentaliry, or
      ontity (incluiling Lende¡ if Lender is an instin¡tior whosc deposits ore so insured) or in any Federal Home Loan
      Bank. Laltder uhall apply the Funds to pay the Escrow Iten¡s no latel'than the time specificd under RXSPÄ. Le¡rder
      shall not charge Borower for holding and upplying lhe Funds, annually analyzing thc escrow account, or verl$ing
      tl¡e Esqrow ltems, unless Lendc¡ pays Borrower intercst on tho Funds and Applicable Law permits Lender to make
      such a chargo. Unless an agrccmcnt is made ín writiug ot Applicable Law requires intorest to be paid on tte Funds,
      Lender shall not be requlrod to pây Borrower any intcrest or earnings on lùe Funds. Borrower and Lender can agreo
      in writing, howover, ll¡at interest shall be pnicl on tlrc Funds. Lürdsr shall givo to Borrower, without charge, an
      annual accounting of dre Furd¡ as rcquireil by RESPA.
            If thcrc is a surplue of Funds helcl tn escfow, as dofined u¡der RESP,\ Lender shall account to Borrowor for
      the excess fi¡nds in açcordanc€'\ryith RESPA, Ifthere is n sltortnge oflunds held in escrow, as defined under RESPA,
      Lsnder ohall nolifo Borowcr at required by RESPA¡ and Borrowel'shall pay to Leoder the amount necessary to m6ke
      up thc shortage iu accordance with RESPA" but in no more than 12 nonthly paymonts, If thorc is a deficieocy of
      Fuuds beld in escrowt as defined under RESP4 Lender shall uoti$ Borroweras requiredby RESPÁ, and Bouower
      shall pay to Lender tlre amount noceasary to mako up the doûclonoy in accordanoe with RESPA, but in no lnore than
      I 2 nrontlrly payrnents,
            Upon payment in firll of all sunrs secured by tlir Security llsh'umeirt, Lender shall promptþ roñrnd to Borrower
      any Fuuds held by Lentlcr,
            4,   Chargas¡ Lle¡rs. Borrower uhatl pay all taxcs, as.ses$rncrrls, oharges, fines, and impositions attributablo to
      the Property which can attain priority over ttris Securig Inutrunrent, leasehold payrnents or ground rents on thc
      Property, if any, and Communþ Association Dueo, Fees, and Assessms¡ts, if any. To the extent that thæe items
      âre Escrow ltems, Borrower shall pay drøn in úe mannor provided in Section 3.
            Borrowor sholl pronptly dìsclrorgo any lien wl¡ioh hos príorlfy over this Security Instrumeut unlecs Borrowen
      (a) agrees in writing to the payrnent ofthe obligatiou secured by tl¡e lien in a ¡¡anner acceptable fo Lender, but only
      so long ts Borro\rycr is perforrning suoh ag¡eemeDt; (b) contcsts the lien in good faith        b¡   or defcnds âgainst
      üforcemsntoftlrelienir¡ logalproooedingswhiohinLender'sopinionopei'atetoproventtJreentbrcementofthclion
      while thoso proceedings arc pending but only until such proccedings are concluded; or (c) securee from the holder
      of the licn an agreenrent satirfactory to Lender rubordinatirrg the lien to tl¡ie Scourity Instrunrçnt. If Lender
      determines that âny püt of tho Ìrôperry Ís $ubjêct to fl lisn which can attain priority over this Soourity Inotrument,
      Leuder may give Borrowcr a noticç ldenti$ing tlrc lien. Witlin l0 days of the date on which fhat notica io giveu,
      Borrower ehall sntisfy the lien or take orìs or ¡üorc of thc actiorts set forth above in this Scction 4.
i           Lender mny rcqulre Bonower tô påy û one-tlmç charge for a real estate tax verifìcation and/or reporting oorvioo
i
      used by Lencler ilt couroction with tllis Loau.
I
            5. Property fncu¡'ar$e. Bonower shall keop the inrprovornents uow existing or hereafter crectcd on tbo
      Property insurod against loss by fire, hazards iscluded within d¡o terrn ''extsnded covcrage," and arry other hazards
      iucluding, but not limitod to, earthquakes and floods, for whioh Lendcr requiros insurancs. This i¡rsurance shall bc
      naintâ¡ned ju the omounts (inoluding deductible level.s) and for the periods tlut Lender requires. What Lender
      roquiros lilrsuant to thç precoding sontonoo$ can change during the term of tl¡e Loan. The insurauce carrier providing
      the insurance sholl be ohosen by Dorrowcrsubjcct to Lenderrs right to disapprove Borower's choice, which right shall
      not b€ exercisod unrçnsonably. Lender nray require Borrowar to pay, in connection with this Loan, either: (a) a ono-
      limc charge for fìood zone dsternination, certifioation and haoking services; or þ) a ona-time chargo for flood zone
      deterrnination ond qertification services and subscquent chargcs eaclt tirno renrappirgs or sinrilar changes occur whích
      reasonably rnight affect suah determinatiou or certification. Borrower shall also be responsible for the payment of
      nuy fess imposed by the Fedoral Emergency Managernent Agenoy in corurection with the review of any flood zone
      detel'm¡ilatiot¡ resultirrg fron an objection by Borrowor.
           If Bo¡'¡'ower faíls to rnaintain auy of the coverages described above, Lcnder may obtnin insuranoe coverage, at
      Lonclerrs oplion and Borrowçr's oxpens$. Lender is undor no obligation to purchase any particular type o,' amount
      of covernge. Tltercfore, tiuch coverage shall cover Lendor, but might or nright not protcct Borrower, Bol'rower's




                                       VgfERAt¡S AFFAIRS   -   MERS                                         www.
                                                               Page 5   of   14
Case 3-19-12024-cjf              Doc 10-1 Filed 06/20/19 Entered 06/20/19 08:28:07                                        Desc
                                       Exhibit (s) Page 11 of 28




  çquity in thc Property. or the contents of the Property. against any risk, hazard or liability and might provide gr-eater
  or le.ssel' covêragÇ than was prcviously ín cflbct. Bon'owcr acþowlcdges that thc cost of the insurance coverage so
  obtai¡red might sigrrificantly exceed tlre cost of ir¡surance that Borrower could have obtained. Any amonnts disbursed
  by Lcnder under lhis Section 5 shall lrecome additional debt of Borrower secured by this Securify Instrumênt. These
  alnot¡nts shnll bear intere.st at tirc Note ratc frorn tbc dato of dísbursement and shall be payablq with such interes[
  upon notice fi'om Lender to Borrower reque.sting paynent.
        Äll insurance polioies required by Lencler and renewals ofsuoh policies shall be subject to Lender's right to
  disapprove suclt policies, shall include a standald mortgage clause, and shall namc Lender âs mortgâgee and/or as an
  additional loss payee. Lcndet shnll have the right to llold the policies ¿nd rençwal certificates. If Lender requires,
  Borower shall plomptly give to Lender all reccipts of paid premiums and re¡rewal notioes. If Borrower obtains any
  form ofinsuranco coverago, not otherwise required by Lender, for damage to, or tlestnrction of, the Property, such
  policy shall include n standard ilortgâge clause and shall name Lender as mortgagee and/or as an additional loss
  pÂyee,
       In the evelrt of loss, Bortorver shatl give prornpt uotice to the insurance oarrjer and Lender. Le¡rder rnay make
  proof of loss if not mado promptly by Borrower. Unless Lender and Borrower otherwise agree in writing auy
  insurance proceeds, whedrer or not the underlying insurance was requiled by Lender, shall be applied to restoration
  or repair ofthe Property, ifthe restoration or repair is economically foasible and Lenderrs security is not lessened.
  During suoh repair and rcstoration pcriod, Lender shal1 have tlre riglrt to hold such insurânce proceeds until Lender
  h¡s had an oppor$nity to inspoct such Property to en$rìre the work has been completed to Lender's satisfaction,
  provided that such inspection shall be undertakeu prornptly, Le¡rcler may disburse procceds for the repairs aud
  rostoration in a single payment or irr a series of progrcss payments as the work is completed. Unless an ûgreement
  is made in wtiting or Applicable Law requires interest to be pøid on such insurancc proceeds, Le¡rder shall not be
  required to pay Borrowor any interest or earnings on such proceeds. Feos for publio adjusters, or other third parties,
  rstained by Borrowor slrall not be paid out of the insuranoe proceeds and shall be thc sole obligation ofBo¡rorver,
  Iftlte restoration or repair ls not econo¡nic¿lly fcasible or Lcndorrs security would be lesseued, thc insuranceproceeds
  slull be applied to dre surns seouredby tlris Securiry Instrument, whet¡er or not then duo, with the excess, if any, paid
  to Borrowcr. Suoh ineurance proceeds shall bc applied i¡r the order provided for in Scotion 2.
         If Botrorver abaudous the Prcporty, Lender may'file, negotiate and settle any availatlo ilsurance claim and
  related matters, If Borrower does not respond withín 30 days to a notjÊe fron Leuder that the insnrnnc$ çarrier has
  offered to sottle a clnim, thcn Lcnder mny negotiatc and settle the claim. The 30-day period will begin when the
  ¡rotice is givetl In eit)rer eveut, or if Ler:der acquires tho Property under Sectìon 2l or otlrorwiso, Borrower hereby
  assigns to Lander (a) Bor:rower's rights to any insuranco proceeds in an amounl not to oxceed the amounts unpaid
  under ths Noto or this Security Instrumentr and (b) any other of Borrower's righte (other than tlte right to any refund
  of unearned promiutns paid by Borrower) under all insuranco policies covering the Property, insofar as such rights
  are applicabie to tho coveragc of the Propcrty. Lender may use the insurance proceeds either to repair or restoro the
  Iroperty or to pay amounts unpaid under the Note or this Sccurity Instrumont, whotl¡er o¡ not then due,
        6.   Occupatrcy' Borrower .shall ocoupy, establish, ard use the Property as Borrower's principal ¡csidence
  within 60 days afìer tho cxecution of dris Sccurity Inshument and shall oontinue to occupy theProperty as Borrou,er's
  principal rositlqrcs for at least ono year afrar the dnte ofoccupancy, unless Lender othe¡vyise agrees iu writing, which
  cousent slrall Dqt be uureqsonably withheld, o¡ unlest extenuating circumsîancos exist which are bcyoud Boüo'¡ler's
  control,
       "l'    Preservntiotrr Mdntcnnncc nnd Protecüo¡t of tl¡c Proporty; Inspections. Borrowçr.chall not destroy,
  damage or impair the Property, allow tlre Property to doteriorato or commit waste on tlre        Property, Wl¡ether or not
  Borrower is residing in the Propert¡ Borrower slull maintain the Properg in order to prevent the Proporty from
  deteriorating or decreasing in value due to its oondition. Uuless it is deterrnined pursuant to Section 5 thatrepair or
  resforation is not cconomicnlly feasible, Bgrrorvcr sbali promptly repair tle Property if damaged to avoid frrrther
  cletorioration ol damage. Ifjrtsurauce or coudennatio¡r proceeds arepaid in co¡¡nection with damage to, or the taking
  of, tho Propelly, Borrower shall bo responsible lbr rcpairing ol rcstoring the Property only ifLender has relcascd
  procoôds for such pll¡?o$o¡i. Lel¡der may disbursc proccccls lor the repairs and restoratíolr in a single payment or in
  n ssries of progtess paylnelrtfi ûtt the rÀ,ork is colnpletcd, If the insu¡'ance or condemuation proceeds are not sufäcient




  WISCONSIN-SIngI€ FåmIIY.UNIFORM INSTBUMENT                                                              Docttlag/c difuræf"
  MODIFIED FOR OEPARTÀIEMT OF VFTERAI.IS AFFAIRS        .   MERS                                          vtww.docmeflc,com
  (Rev,1/01)                                                Page 6   of   14
    Case 3-19-12024-cjf              Doc 10-1 Filed 06/20/19 Entered 06/20/19 08:28:07                                        Desc
                                           Exhibit (s) Page 12 of 28




      to repair or restore tlte Property, Borrower is not relieved   ofBo¡rower's obligation fbr the completion ofsuch repair
      or   restora(ion,                                         (               ,
             Lenderoritsagentmaynrakereasonableentriesuponandinspeotior:softheProperty.                Ifithas¡e¿sonablecause,
      Lencler rnay inspect the interior of the improvements on the Property. Lender shall give Borrower notice at the tíme
       oltor ptior to suc} an ihterior inspection speci$ing such reasonable cause.
              8. ßorrolver's Lonn Application. Borower shall be in defnult if, during tfie Loan application procÊss,
      Borrower or any lersons or cntitics acting at tlro direction of Bo¡rowcr or witl¡ Borrower's knowledge or consent gave
      matcrially &lse, misleading, ot inaccutate informatiotl or $tatsments to Lender (or failed to provide Lender rvith
      ¡raterial information) in connection with dre Loan. Mâtêrial reprosentations inclucle, bnt are not limited to,
      represcntfltion$ concorning Borrower's oooupancy ofthe Property as Borrowey's principal residence.
             9. Pt'otcction of Le¡rder's Intercst in the Property aud Riglrts Undcr tlrÍs Security Insftrment If (a)
      Borrowet fails ro perform tbe covenants and agreemont$ contained in this Security InsFurnent, (b) there is a legal
      proceeding that might significantly affeotLorder's interest in the Property and/or righte under thís Securíty Instrument
      (such as a prooeeding in banlauptoy, probatg for oondemnation or forfeituro, for enforcement of a lian which may
      attain priority over this Security Instrumeut or to enforce laws or regulations), or (c) Borrowerh¡s abandoned the
      lroperty, then Londer may dq and pay for whatever is reasonable or appropriate to protcct Lender's intercst in the
      Property and rigltt+ under thìr Security InsFument, including p'rotecting and/or assessing thc value of the Prcperty,
      and seourìng and/or repairíug the Ploperty. Lender's actions can include, but are not limitsd to; (a) paying any sums
      secured by a lien which has pliority over tbis Security lnstrulnont; (b) appearing in court¡ and (o) paying Reasonable
      Àttorneys' Fees (as dcfiued in Scction 24) to protect its interest in the Property and/or rights under this Soourity
      Instrument, including its ecculed position irr a bankruptcy proceeding, Securing the Proporty includes, but is not
      lirnitecl to, eutering the Iroperg to make repairs, change locks, teplaco or board up doors nnd windows, drain water
      fron pipos, eliminats building or other code violations or dongerous conditions, and haveutilities turned on ol off
      Altlrouglt Lende¡' may ta[<e action under this Section 9, Leudcr does not havc to do so and is not under any dufy or
      obligation to clo so, It is agreed that Lendcr inours uo liability for not taking any or all aotions authorized under this
      Section 9,
           Any amounts disburscd byle¡rder under úis Section 9 shall becomc additional debt of Borrowersecuredby this
      Sccurity Inshument. Thesc amounts shall bcar interest at lhe Notc ratc from thc date of disbursernent and shall be
      payqblq wilh such interest, upon notice from Lende¡ to Borrower ¡equesting paym6nt.
           If this Security Instrqment is or¡ a lcasehold, Borrower shall cornply with all the provisions of the lesse.
      Borrower shall not surrerrder the Ieasehold estate ancl interests hereÍn conveyod or terminate or cancel the ground lease.
      Borrower shall not, witlout the express wrilten çorisent of Lelrdet, alter or amend the ground lease. If Borrower
      acc¡rrires fee title to thc Property, the leasohold and thc fee title shall not merge untcss Lender agrees to tho merger
      in writing.
            10. ,Assignnrcnt of Miscollartaors Pt'oceûits; Forfeitru'c. All Misoellaueous Proceeds are hereby assigned to
      and shall be paid to Lender.
            If tlre Property is darnaged, such Miscellaueous Proceeds shall be applied to restoration or repair of the Property,
      if the restoration or rcpair is economjcally feasible and Lenderrs seourit¡r is not lessonsd. Þuring such rcpnir and
      restoration poriod, Lender shall have the right to hold such Miscellarreous Proc€eds until Lender hos had an
      opportunity to iuspeot such Property ûo enoure the work has beor oompleted to Lender's satisfaction, provided that
      such inspection shall bo undertaken prornptþ, Lender may pay for tlte repaits aud restoratiou in a sirrgle disbursemont
t     or in a series of progress pâymonts as lhe work is completecl, U¡lless an agreemont ie made ín writing or Applicable
      Law requiras inlerest to be paid on such Miscellaneous Proceedo, Lender shall not be required to pay Bon'owcl any
      interest or earnings on sqch Miscellaneous Proceeds.          If tho restoration or repair is not eoono¡nically feasible or
      Lender's secnrity would be lessenod, tlc Miscellaneous Prooecds shall be applied to tlre sums secured lry this Security
      Ilrutrumont, whother or not then due, with the oxce.so, if any, paid to Borrower, Suclr Miscellaneous Proceeds shall
      be applied in tbc order provicled for in Section 2.
             In the event of a totol tnkiug, dostruction, or loss iu vahte of the Property, the Miscellaneous Proceeds shall be
      applied to the sutus seculed by tlris Seculitylnstrument, whetlrer or not then due, with the cxcess, if any, poid to
      Botr'orvcr.




                                                                                                              Docillaglc úÍfuxeüi
                                       VEÍERANS AFI:AIRS " MERS                                               www.docmagìc.com
            1t01)                                          Pase 7     of   14
    Case 3-19-12024-cjf                 Doc 10-1 Filed 06/20/19 Entered 06/20/19 08:28:07                                     Desc
                                              Exhibit (s) Page 13 of 28




            Iu the eve¡rt of a partial laking, destruction, or loss in valne of the Property in whlch the fbir nar*et value of
      the Property irnmediately before tho partial toking, destruotion, or loss in value is equal to or greater tltan the arnount
      of thc sums scctued by tlris Security In$trument imnrediately before the partial taking destruction, or loss in value,
      unless Borrowsr a¡rd Lçnder otlrerwíse agree iu writing, thesnms secured by tlris Securi$r lushumont sl:all be reduced
      by the arnount of the Mi.scellarleous Prooeeds multiplied by the followiug fraction: (a) the total amount of the sums
      sccured imnred¡ately bcforè the partial taking, destruction, or loss in valuc dividcd l¡y (b) the fair marketvalue of tlle
      Property immediately before the partial taking destruction, or loss in value. Any balance slrall bo paid to Bonþwer.
            In the ovent of   a   partial taking, destruction, or loss in volue of thç PropÊrty in which the faír nrarkst value of
       tha Properfy inrrnediately beforo the partial taking, destruction, or loss in value is less than the ailount of tl¡c sums
       secured inrmediately before tho part¡al takíng, dustruction, or loss in value, unless Borrower aud Lender otlrerwise
       agree in writing, the Misceilaneous Proceods shall be applied to tho sums secured by this Securitylnstrumentwhether
       or not thc $ums sre then due.
                                                              if
             If the Properly is abandoned by Borrower, or aftcr noticc by Lender to Bo¡rower that the Opposing Party (as
       dsfined in the ¡text sentence) offers to make an award to settlc a claim for damages, Bomower fails to respond to
      l,ender within 30 days olter the datc thc notice is given, Lender is authorized to oolleot and apply the Miscellaneous
      Proceeds eithcr to restoration or repair of the Properfy or to tlìe sums sscured by this Sccurity Instrument, whether
       or ¡rot then due. "Opposing Partyrr means the third party that owes Borrower Misccllaneous Proceeds or the party
       ngainst who¡n Borrower has a right of action ln regard to Migcellansous Procceds.
             Borrower shall be in default if nny action or proceeding, whether oivil or criminal, is begun that, iu Lendey' s
      judgment, oould rosult in forfoitr¡rs of the Property or othêr material irnpainuent of Lender' s interest in tlre Property
       or ríghts under this Security Instrument. Bor¡ower can cure suclr a default and, if acceloratio¡r has occurred, rcínstate
       as provided in Section 18, by causing the action or proceeding to be dismissed with a rulÍng tllat, iu Lender's
      judgrnent, preoludes forfeiture of the Propeily or other material impairment of Lender's interest irr the Property or
       rights under tlri.s Soourity Insbument. The proceeds of any award or claim for damages tl¡at are attributable to the
      irnpairmeut ofl,endor's interçst in tlte Proporty are hereby ascigned and shall be paid to Lender.
             All Miscellaneous Proceeds tlut are not applied to restoratiort or repair of the Property shall l¡e applied in the
      order provided fo¡ in Scclion 2.
             11, Borrowcr Not Raleascd; norbeânrrce Dy Lender Not n Waiver. Extension of the time for paymeut or
      rnodification of amortization of the sums secured by thi.s Securip Instrument granted by Lender to Borrower or any
      Successor in Interest of Borrolver shall not operate to release tbe liability of Borrower or my Successors in Interest
      ofBorrowcr. Lender shall not be required to commence procecdings against any Succossor in Interest ofBo¡rower
      o¡' to refr¡se to exteÌrd tlrne for pay¡ncnt or othorwíse moclify amortization of the sums secured by this Security
      Instrumcnt by reason of any dernand made by lhe origínal Bor¡'ower or any Suocessors in Interest of Borrower. Any
      fo¡'bearance by Lencler in exeroising any right or remedy including, without limitation, Lcnder's acceptance of
      payments from third pþrsons¡ entities of Succassor$ iri lûtorest of Borrowçr or irr amounts less than the arnount tlren
      duc, shall not bo a waiver of or precludo the exercise of any right or remody,
             12. Joint and Sevcrnl Linbility¡ Co-slgncrs; Successo¡s and Asrigns Bound. Borrower covenantg and agrees
      that Bor¡ower's oblígations and liability shall bejoint and sçveral, However, any Borrowor who oo-.signs thh Security
      Instrument but doe.s not exocr¡to the Note (a "oo-signer"): (a) is co-signing this Securiiy Instrument only to mortgage,
      grnnt ancl convey tho co-signer'e lntorsct in the Proporty under the lerms of thie Seourity Instrument; (b) is not
      peruonally obligated to pay thc sums secured by thiu Security Instrnment; and (c) agrces that Lcnder ancl any other
      Borrower can agree to extend, modify, forbear or rnake any accom¡nodatio¡rs witl¡ regard to the terurs of lhis Security
      Instru¡ne¡rt or lhe Note wilhaut the co-signefs consetrl.
            Subject to the provísions       of Section 77, any Sucoessor in Interest of Bo¡rower wlro assun:es Boffower's
      obligations under this Security Instrumont irr writing, and is approve d by Lendor, shall obtain all of Borrower's rights
      snd benefits u¡rder this Sccurity Instrurnent, Borrower sball not bo released fro¡n Bouorver's obligations and liability
      under this Security Instrument unless Lender agrecs to t;uch lolense in writing. The covonants ancl agreemeils of tlris
      Security Ltstrurnent.ehall bi¡rd (cxcept as ¡rrovidcd in Section l9) and benefit the slrccessors and assigns ofLender.
            13. Lon¡r Chnrges. Le¡lder rnay charge Borrowcrfe(J{r fol' servicqs perfornred ir: oonueqtio¡r with Borrower's
      dofault, for the purpose of protccting Lendsr's intcre.st in the Property and rights under thio Security lttstrument,




                                                              .                                                t ocffiaglcøfuiñí$
                   FOR                 OF                         MERS                                         www.docmagic,com
               )                                                  Page   I   ol   14




t
Case 3-19-12024-cjf             Doc 10-1 Filed 06/20/19 Entered 06/20/19 08:28:07                                       Desc
                                      Exhibit (s) Page 14 of 28




   iucluding, l¡ut not limited to, attorneys' fees, property inspection and valuation Èes. In regard to any othcr fees, the
   absence ofexpress authority in tlús Security Insüumçnt fo clrarge a specific fee to Borrower shall not be construed
   as a prohibition on the charging ofsuch fee. Lendor may not charge fees that are expressly prohibited by this Security
   Instrumont or by Applicable Luw.
          If the Loan is subjeot to a law which sets maxin:um loan charges, a¡rd that law is finally interpretod so tlmf the
   intercst or otlìer loan charges collected or to be coilected in connection with the Loan excced the permitted lirnits,
   then: (a) any such loan charge shall be reduced by the amount necessary to reduce the charge to the pcrmitted limit;
   and (b) any sums already collec,ted from Borrower which exceeded permitted liurits will be refu¡rded to Borrower.
  Lmdcr may cltoose to make this refund by reducing the principal owed under the Noto or by making a direct paynent
  to Borrower. If a refund reduces priuoipal, the reduction will be treated as a partial prepayment without any
  prepayment charge (whether or not a prepayment charge is provided for under tlre Note), Boffower's acceptance of
  any such rofund made by direct pâyment to Borrower will constihrto a waiver of any right of aotion Borrower might
  havo arising out of such overohargo.
          14. Notices. All notices givctr by Borrower or Lendcr in connection with fhis Security Instrument must be in
  writing. Any notioe to Borrower in connection with this Security Insbument shall be deemed to have been gìveu to
  Borrower when nrailed by first class mail or when actually delivered to Borrowerrs notice address if serrt þ other
  means. Notice to any one Borrower shall constitute notice to all Borrowers urrless Applicable Law expressly requires
  otberwise. The notice address shall be the Property Address unless Bon'ower lras designated a substitute notice
  address by notice to Lender. Borrower shall promptþ notifu Lender ofBorrower's change ofaddress. IfLender
  specifies a procodure for roporting Borrower' s obange ofaddress, then Bor¡ower shatl only report a change of address
  tlrougb that specified procedure. There nray be only one designated notice addrees undsr tlis Security Inetrument
  at åny one time. Any notiçe tq Lender shall be given by delivering it or by mailing it by fìrst class mail to Lender's
  address stâtsd herein unless Lender has designated another address by notico to Ilorrower. Áury notice in conneotion
  with tltis Security Insbument shall not bo dcemed to have been givon to Lender until actuâlly ¡eceived by Lender.
  If any notioe requirod by this Seourity lnstrument is also required undsr Applioable Law, the .Applioable Law
  requirement will satisf lhe correspondilg requirement under this Security Insfiument,
          15. Governiltg Leq Severrbillty; Rulos of Conshuctio¡r, This Security Instrurncnt shall be governed by
  federal law and the law ofthe jurisdiction ín which the Property is located. All riglrts and obligations containcd in
  this Security lnshument are subject to any requirements and limitation^ç of Applicable Law. Applicable Law might
  explicitly or irnplioitþ allow the parties to agree by contract or it might be silent, but suoh silence shall not be
  consbuod as a prolúbition against agrseme,lrt by contract. In the evont that any provisiou or clause of this Securify
  Inshmtont or the Note conflicts with Applicable Law, such conflict shall not afleot other provisions of this Secullty
  In$turaent or the Note whioh qan be given effect without the conflicting provision.
         As used in this Seourity Instrument: (a) words of tl¡e nrasculine gender shall mean snd include corresponding
  noutor words or wolds of the feminine geldor; (b) words in the singular shall mean and include the plural and vice
  versa; and (c) the word "ftay' gives sole discret¡on without any obligation to take any actiou,
         16. Borrorverrs Copy, Borrower shall be given one oopy of tlre Note and of this Security Instrumcnt.
         17. Trarrsfer of flre Property; Accelerztion; Ässurnption. Tlris lonn mny be ileclnrcd immcdl¡rtsly due anel
  paylble upon tlansfer of the propert¡r securing such loan to any trûnsféreq unless the ncceptnbility of tlre
  assumptÍon of thc loan ic establlsltcd pursuant to Scction 3714 of Chnpter 3?, Titlc 38, United States Code. The
  ncceptnbility of ilny ãssu¡nption sl¡ll also be subject to the follorving additionnl provitions:
               (¡¡) Funding Fee: A fee equal to one-h¡rlf of I perccnt of the bnlance r¡f this loan as of the date
         of t¡'a¡sfcr of the properþ ehall be payable nt the time of transfer to the loan lrolder or its authorized
         ngent, as trusfee for the Department of Veterans Affairs. If the nssumer fails to pay this fes at the
         time of transfer, the l'ee sball co¡¡stitule n¡r ¡dditional debt to that alrcady secured by tlris instrument,
         shall bear jnterest at tl¡c ¡'eto hcrcin proviiled, and nt the option of the payee of the lndebtedness
         hereby secured or any trfl¡rsferee thereof, shall be immedintely due and payable, This fee is
         atrt'ontatically rvai'r'ed if the rssumer is exempt under the provisions of 38 U.S,C. 3729(c).
               (b) Processirrg Chnrgc Upon applicatio¡¡ for approvnl to allow Rssuurptiou of this loan, a
         prncessiug fee tnay be charged by tlre lorn holder or its ¡uthorized agent for determiniug tlte




                               OF                      .   MERS                                         w              @ût
                                                           Pags   I   ot   14
    Case 3-19-12024-cjf               Doc 10-1 Filed 06/20/19 Entered 06/20/19 08:28:07                                         Desc
I                                           Exhibit (s) Page 15 of 28
i

i
I
I




             cred¡tlvortl¡¡[ess of tlte âssunrer ûtrd subseqr¡ently revising the holtlerrs owrership rcco¡.ds tvhen a¡¡
              approvcd trnnsfer is conrplcted. Thc n¡uotr¡lt of,tl¡is cl¡afgc shnll not exceecl the t¡laxirurrm established
             by tho Department of Vete¡'ans Àffnirs for n lorn to rvhich Section 3714 of Chnptcr 3?, Title 38,
             United St¡tes Code applies.
                  (c) Indernnity Liability Assunrptionl If this obligation is nssumorl, thcn the flssurneÌ hcreby
             flgreos to âssrmo all of the obligelions of tho veternn urrder tho tc¡'nrs of llle i¡rstr¡rurcnts crcrrting rn<ì
             securing the lonn. The nssr¡mer furthcr r¡groes to lnilornrúf! thc Depruturent of Veterans Affairs to
             the extont of any clainr pflynlcnt nrlsing from tlre guaranty or i¡rsr¡r'ntrce of thc in<lclrtedness crentod
             by tltis instrument,
             If the ncceptabílíty of the assumptio¡t of tl¡ls lon¡¡ ls ttot established for any lcason, nnd Leurlcr excr.ciscs
       its option to declnre all sums sqcrrrcd by thls Sccurity Instrunre¡rt hnnrediately dr¡c und prynble, Lcutler shnll
       givo Borrorver noticc of accelerntiolr. Tlte notice shall provida a pcriod ofnot less than 30 dtys frorn thc dntc
       the notice is glven in eccordancc wlth Soctlon 14 within which Borroweï must pay all snms secur.ed by thts
       Socurlty Instrument. If Dorrower fails to pay fhese sums prior to the explration of this pcriod, Louder may
       invoke nny renredÍes penniftcil by this Securíty l¡rstruntent witlrcut fnrthcr ¡rotice or.detnnnd o¡r Bor¡nwer.
             18. Ilorrowerrs Rlght tó Reinstate After Accelerntion. If Borlowcr ¡negts certain conditions, Itorrower shall
       have tl¡e rigltt to llave enforocment of this Security lnstrument disoontinued at any lime priot to tha earliest of: (a)
       five days before sale of the Propcrly pursuant to any power of sale oontaincd iu this Security Instlu:nent; (b) such
       other period as Applioablc Law might speciff for the termination of Borroworts right to reinstate; or (o) entry of a
      judgment enforcing this Security Instrument, Tl¡ose conclilions aro that Borrowcr: (a) pays Lender all surns which
       then would bo dueuuder this Security Insturnent and tlre Note as if no ocoelçrafionhad occurred; (b) cures any default
       ofalry other covenants ot agreetnenß; (c) payo all oxponsos inourrcd in enforciug lhis Security Instrunront, including,
      but not límitcd to, Reasonablo Attornoys' Fecs (as clefined in Section 24), property inspection and valuation fces, and
       other fees incured for the purpose of protecting Lender's interost in the Properly and rights undc¡. this Securify
      Insûunreu$ and (d) takes suclr action as Londor may reasonably require to assure that Lendor' s interest in the Property
       and rigltts under this Security Instrument, and Dorrower's obligation to pay the su¡ns seçured by tbis Seourity
      ìnslrumcnt shall continue unchanged, Lender may requiro that Borrower pây .quch reinstatenrent sums and expenses
      in oue o¡' more of the following forrns, a$ selected by Lentler; (a) oash; (b) money order¡ (o) cortjfied check, bank
      check, treasurer's çhcck or cashier's oheok, providcd any suoh check is drawn upon an iustitution wlrose deposits aro
      insu¡ed by a federal agerloy, iustrumentality or entity; or (d) Electronic Funds Transfer. Upon reiustatement by
      Borrower, this Security Inshument and obligations secured herøby shall rer¡ain fi:lly eflcctive as ifno accsleration
      had occurred. However, this right to reinstate shall not apply in thc case ofaccoleratiou under Section 17.
             19. Sale of Note; Change of Lontr Serviccr; Notice of Gricva¡rcç. The Note or a partial interest in the Notç
      (together with this Security Inshument) can l¡e.sold one or ¡norc timas witlrout prior notico to Borrower. A salo might
      result in a change in the entity (known as the "Loan Servicerr') that collecLs Pcriodic Payrnents due under ths Note
      arrd this Security Instrument and performs other mortgage loan servioing obligatlons under the Note, tlris Security
      Instrument, nnd Applicable Larv. There elso might bo one or nrore ohanges of lhe Loan Servicer unrolated to a sale
      of the Note. If there is a clrange of tlre Loan Servicer, Borrowsr will be given unitten notioe of the chango which will
      state the name and address of the new Loan Sorviocr, the address to wlich payments.qhould t¡e madcan(l any other
      infor¡nation RESPA requires in connection with a nolice of transfer of eervioing. If tho Note is sold and thereafter
      tho Loan is serviced by a Loan Servícer other tban the purchaser of the Note, the mortgage loan servicing obligatíons
      to Borrower will rernain with the I.oan Servicer or be h'ansfered to a succqssor Loan Servicer and arc not assumed
      by the Note purchaser u¡rless otïerwise provided by the Note çrurchaser.
             Neitlpr Bororver nor Lender may cornmetrce, join, or be joined to any judÍcial action (as either an indivídual
      litigant or the rnember of a class) that arise"s from the other party's actions pursuant 1o tlris Security Instrument or tlrat
      allegos that the other party bas brenched any provision of, or any dury owed by reason of, tlris Seourity lflstrument,
      until such Borrower or Lender has notified the otber parby (with such notice givon in complianoe with the requiroments
      ofSection 14) ofsuch alleged breach and afforded thc otlrerpartyhereto areasonableperiod nftcr the givirrg ofsuch
      notjce to take corrective action, If Applicable Law provides a time period whioh nrust elapsc befolc certain action
      can be talcen, that tíme period will bs deemed to be reaso¡rablc fbr purposes of this paragraph. The noticc of




                                                    AFFAIRS   - MERS
                                                              Page 10 of 14
Case 3-19-12024-cjf              Doc 10-1 Filed 06/20/19 Entered 06/20/19 08:28:07                                         Desc
                                       Exhibit (s) Page 16 of 28




  accelilatio¡r ûnd opportunity to cure given to Borrower pursuant to Scction 2l and tlrc notice of acceleration giverr
  to Borrower pursuant to Section 17 sh¡ll be deelned to satisfu.the notice and opportunÍty to takc corrective action
  provisions oltthjs Section 19.
        20. I'Iaztrdous Substnnccs. As used in this Section 20: (a) "Flazardous Sr¡bstances" are those substances
  defirred as toxio ol'hazardous sttbstancos, pollutauts, or wårrtes by Environnental Law and the following substa¡ces:
  gasoline, kero*ene, otlter llamnrable or toxic petroleurn products, toxic perticídes and herbicides, volatile solvents,
  ¡naterials coutaining asbestos or formaldehydc, and r¡dioaotive materials; (b) "Envirorunontal Law" mçans federal
  laws and laws of the jurisdictlon where tlto Property is located that relate to health, safety or environmental pt'otection;
  (c) "Etrvironnrontal Cleanup'r i¡tcludes arry resporNe action, remedial action, or removal action, as defined in
  Environmentnl Law; nnd (d) an "Environmental Condition" meâns a condition that can cause, oontributc to, or
  othel'wise trigger an Environmental Cleanup.
         Borrower shall not carrso or pcmit tt¡e prcsonce, use, disposal, storage, or felease of any Hazardous Substânces?
  or thLreâten to release ony Hazardoùs Sr¡bstances, on or in the Property. Borrower shall not do, nor allow anyone elsc
  to do, anything affeoting tlrc Propcrly (a) that is jn violation of any Environmental Law, (b) which crcates an
  Environmontal Co¡tdition or (o) which, due to the prèsence, uso, ot rclease of a llazardous Substancg oreates a
  conditio¡l that adversely affects the value of the Property, Tlro preceding tvr'o scntcnces shall not apply to the
  pr€sÈnce, nse, or storage on the Properly of small quantities ofHazardous Substances that are gonerally rccognized
  to be npprcpriate to normal residential uses and to rnaint€naûce of the Property (including, but not limited to,
  Iazardous substances in oonsumer products).
        Borrower shall promptly give Lendor written notioe of (a) any invostigation, clainr, dcmand, lawsuit or othor
  action by atty governrnental or regulatory agetroy orprivatepartyinvolving the Property and any Hazardous Substance
  or Environ¡nental Law of which Borrowcr has actual lorowledge, (b) any Environmcntal Condition, including but not
  limited to, ony spilling, leaking, dischargo, rçlease or threst ofrelease ofany Hazardous Substånce, and (c) any
  oondition caused by the prosonce, use or reloaso ofn Hoeardous Substnnce which adversely affects the value ofthe
  Propcrty, lf Bomowcr learns, or ís lrotifistl by any govornmental or rogulatory âuthority, or any private party, that
  any renroval or other remcdiation ofany I'lazardous Substance affecting the Property is necessary, Borrower shall
  promptly tnko all ncsessary remedial actions in acoordûnce with Environ¡nental Law, Nothing herein shall create ariy
  obligation on Lendor for sn Envirormental Cleanup.

          NON.UNIFORM COVENANTS. Borrowor aud Lencler firrther covonant and agree as follows:
          21, AccelErntion; Ronredies, Le¡rder shall give not¡ce to Dorrower prior to acceleration followlug
  Bon'owot's b¡'cach of ntry covcnûnt or ¡grocrnent ln thls Secru{ty Instrumarrt (but not prior to accelsrùtion under
  Sectlon 17 r¡nlese Applicable Low prnvldes otlterwise). The notice slratl spcclfy: (:r) the defnult; (b) the action
  tcqulrcd to cr¡re tltc defnrilÇ (c) n dntc, not lcss tl¡an 30 days from tho date the notice is givarr to Borrower, by
  wl¡ich the defuult must be culcd; nnd (d) that f¡¡ilure to cure tho dcfarilt on or befo¡e the <hte specifleÙ in the
  tuoticc tnny rssr¡lt bt accelsrntion of tlto sumc secured by thir Socurity Instrun¡ant ¿nd silc of tho Property. The
  tuotlco shall fnrthor lnforn¡ Bot'r'ower of tho rlght to relnstnte nfter necelorntlon and the r'¡ght to bring a court
   nction to ¡rssert tho non-existencc of ¡ dcfault or nny othor defensc of Borrower to ncceler¡tiotr and s¡le. If the
  defnult is uot curod o¡r or beforc the dnte spedfied ln the notice, Lender at lte optiol may requft'o lmmerliate
  pnymcnt ln full of all s¡¡u¡s secul'cd by thts $ecurity I¡rstruma¡rt rvlthout further dernand and moy invoke the
  power of snlc nrd s¡ry other remeclics pcrmitted by Appltcnblc L¡rw. Le¡tder olmll be e¡rtitlcd to collect all
  expenses lncurred ln pureulng thc remedlcs p¡'ovided lD tl¡ls Secûon 21, including, but ¡rot linrited to, Reasonable
  Ä.ttomeys' Fccs (ns dcfi¡¡cd i¡r Scction 24) and costs of titla evldence.
         If Lqrdel' hrvokes thc powor of sllc, Lendcr shall glvc notlcc of srile ¡n thc l¡r¡¡¡ner prescribed by
  .r\ppllcable L¡w to Borrower ûnd to the other persons prescrlbed by Applicnblc l,aw. Lender shrll publish the
  ¡¡otice of snle, ontl tho Propcrfy sl¡nll lre sold irr tl¡e ¡nR¡ruer prcscrlbed by Applicnble Law. Lender or its
  designee mny pnrchase the Proper$ nt any salc. Tho proceeds of the snle shnll be npplied Ín the following
  ordcr: (n) to nll expcnsos of the snlo, fncluding, but not ll¡nitcd to, Rensonnble Attolrcysr Fees (as defined ln
  Sectio¡¡ 2a); (lr) to rll sums scc¡lrod by tlris Sectrrity Instnrurerrt; and (c) âr¡y €xcoss to the clerk of the circuit
  corrrt of the county ir¡ which the srls is held,




                                                                                                           Doclltaglcf#r¡lrøfw
  MOÞIFIED FOR ðEPARTIVftNT'OF VE-fERAI'IS AFFAIRS      .   MERS                                           www.dacmaglc;com
  (Rev.   1/01)                                          Pase 11 of   14
     Case 3-19-12024-cjf               Doc 10-1 Filed 06/20/19 Entered 06/20/19 08:28:07                                           Desc
                                             Exhibit (s) Page 17 of 28




              22. Rolcnso. Upou payment of all suns secursd by this Sccurity ln$t:'ument, Lender shall rclcase tl'¡is Security
       Instrumç¡¡t, Borrowol sllall pay arry recordation costs, ,Leuder may charge Borrowsr a fee for releasing tlris Security
       lttsttutncttt, but only if the foe is paid to a ttrird por[y for sçl'vicos rendcr ed ancl tlrs charging of the fee is pennitted
       undar Applicat¡le Law.
              23' ÄccolarntedRedemptiotrPerÍods. IfthePropertyisaone-tofour-familyrosidencethatisowner-occupied
       ût 1fi0 comlìl€nce¡nent of 0 foteclosure, a farrn, a ghurch or owned by a tax exenrpt charitable organization, Borrowcr
       agrees to the provìsious of Scction 84ó, l0l of tllc Wisconsil¡ Statuùes, ¿nd as tho sarne may ba amcnded or renumbered
       :Èom timc to tinre, pennítting Lender, upon waiving thc right to judgr:rent for deficíency, to hold thc foreclosure salo
       ofrealestatcof20acresorlcsssixnonthsafferaforeclosurcjudgpnentisentered. IfthePropertyisotlertlranaorre-
       to four-family residencc that íe owno¡-occupied at the colnmencemellü of a foreolosurc, â fârm, a church, or a bx-
       oxempt charitable organization, Borrower agrces to the provisions of Section 846. 103 of the Wiscomin Statutæ, and
       as the same tnay be arnonded or rcnunbcred from thne to tlmo, porrnitting Lcnder, upon waiving the right to judgnrertt
       for deficiency, to hold the forsclosure salq ofrcal ostate thres rnonths after a foreclosurejudgmont is entcred,
             24. Attoutoys' Fcos, If tlris Sæurity Instrument is subject to Clupter 428 of the 'Wisconsin Ståtutes,
I
       "Reasolrablç Attorneys' Fecs" shall mean only those flttornoys' fees allowed by that Chapter.
iI
:




                            IREMATNDER OF TH|S PACE TNTENTTONALLY LEFr Bt-ANn




                                                                                                                  Docüaglc6fulrrrrl4,,
                    FOR                              AFFAIRS    MERS                                              www.docmaglc,com
                )                                              Pags 12   ol   14
Case 3-19-12024-cjf            Doc 10-1 Filed 06/20/19 Entered 06/20/19 08:28:07                                    Desc
                                     Exhibit (s) Page 18 of 28




                                             NOTICE TO BORROWER

        Departrnent of Veter¡rns Affnirs regulntions ¡rt 38 C.F,R. 36,4337 provide as follows:

        I'Regulntions issued undcr 38 U,S.C. Chapter 37 nnd ln cffect ou tho dato of rny lonn whlch ls
        submitted nnd tccepted or tpproved for n gunrnnty or for i¡lsurnncc tlrei'euuder, slrall govern the
        rights, duties, nnd llnbilities of the pnrties to suclr lon¡¡ und nuy provisions of thc lonrr instruments
        i¡rconslstcnt rvlth such regtilnllons aro halcby n¡no¡rdod nnd sryÞlemo¡¡ted to confou¡r thereto.rl

        BY SIONING BELOIV, Borrowcr accept$ ûüd ûBroes to the ter¡ns aud covenants corrtâiûed in this Seourity
  Instrument and in any Rider oxecuted by Borrower ând reoorded wittr it




                                                  (Soal)
                                                                     T




  'Witness:                                                          Vy'itness:




                                                                                                    Doc+táglc €Sù{,¡Ítúd
                                                     ,   MERS                                       www.dqtmeg¡c;cþm
                                                      Pago 13   ol   14
Case 3-19-12024-cjf              Doc 10-1 Filed 06/20/19 Entered 06/20/19 08:28:07                            Desc
                                       Exhibit (s) Page 19 of 28




                                        [Spaoe Eelow Thls Line For Acknowledgmentl
                                                             I


  State   of        wrscoNsIN

  County       of    'IEFFERSON COUNTY
          This inskument was aoknowledged before me on

  rrw
  vJ  ROBERT ltt COLE AllD TI.ANA                  if       COLE



                                                                 -


                                                                                             officcr




                        (Seal, ifany)                                     My commission oxpiresl               /7
  Thi¡, jn¡tr¡lmsnt wa¡..ilraûed byr,
      ?*.S-            \.Lvu,'a^-
          O.    u"itto"-




                                                                                                       ÏD
                                                        -   MERS                                       www,
  (Rev. 1/01)                                           Page 14      of   14
    Case 3-19-12024-cjf         Doc 10-1 Filed 06/20/19 Entered 06/20/19 08:28:07        Desc
                                      Exhibit (s) Page 20 of 28



    !



         I¡oan Number:
         Date: iIAIIUARY L5,      20L6
         Property Addlcss:   905 N. HIGH ST
                             FORT ÀTKTNSON, WISCONSTN 53538



                                             EXHIBIT "A"

                                         LEGAL DESCRIPTION




I




         A.P.N. # :          226-06]-4-3431"-0?0


                                                                      Docuagtc&vwú
                                                                      www,docmaglc,com
    Case 3-19-12024-cjf         Doc 10-1 Filed 06/20/19 Entered 06/20/19 08:28:07                            Desc
                                      Exhibit (s) Page 21 of 28




    Part of the North Tz of the Southwest Fractional % of Section 34, Townshlp ô North, Range 14 East, Clty of
    FortAtkinson, Jefferson County, Wisconsin, describçd as foJlows, to"wit;

    Beglnnlnginthecenterof NorthHighstreet, g57.43feetSouth21'39' Westof thecenterllneof Section54,
    Townshlp 6 North, Rango 14 East; thence North 68"2'1'West, 132,76 feet;thenco West g5.12 feettthencê
    North 100 feet; thence East 240 feet to the center of North Hfgh Street; thence South 21'39' West, 14g.04
    fost to the place of beginning.




i
t




                                                                                              (E 3ts73.PFD/E.38373/õ)
Case 3-19-12024-cjf           Doc 10-1 Filed 06/20/19 Entered 06/20/19 08:28:07                                        Desc
                                    Exhibit (s) Page 22 of 28




                                                         "           c."u friåil"ïT*?Î''
                             VA ASSUMPTION POLICY RIDER

     TIIIS LOAN TS NOT .å,.SST]MABTE
     ïVTTHOUJ THE APPROVAL OF TIIE,
     I}EP' T]I\{ENTOF\M ßRANSAruIAIRS
     ORITSAWAGüNT
     T}IIS ASSUMPTION POLICY RIDBR ie ¡¡ade            thls lSthday of           ,JANUARY,        201"6            7

     and is incorporated into and shall be deemed to anend aud supplernent the Mortgage, Deed ofTi'ust, or Deed
     to Secure Debt ("Inscrument'r) of the same date herewith, givcn by thc undorsígned (t'Mortgagor") to secure
     theMortgagor'sNote ("Note") ofthesame         dateto pÀCIFIC UNION FINANCIAL, l,LC
     ('rMortgagee") and covering the property desoribed in tho Instrumçlrt and located at:
                  905 N. IIIGH gT,             FORT ATKINSON, WISCONSIN 53538
                                                    (Propclty Addrcss)


     Notwitbstanding anytbing to the contrary set forth in tl¡e Instrumert, Mortgag€e and Mortgagor horcby
     acknowlcdgos and agreos to the following:

     GUARAI'{TY: Should the Dcpartmentof Vetarans Affairs fail or refuso to issuo its guaranty in ft¡ll amount
     within 60 days fom thc date that lhis loan uould normally bccome eligiblc for such guaraugr committed
     upon by the Deparfnrent of Veterans Affairs undor the provisions of Title 38 of tho U.S, Code "Vetcrans
     Benefìits". the Mortgagee may deolare the indebtedness hercby secursd at orce due and payable and may
     foreclose irnmediately or may oxercise any other rights bereunder or take any ofher proper action as by law
     provided.

     TRANSFER OF THE PROPERIY¡                 if all or any pnrt of the Proporty or any interest in it is sold or
     fransferred, this loan shall be immediately due ¿nd payable upon transfer ("âu$umption") ofthe property
     securing such loan to arry hansfcrec("assumcrr'), uulcss the acceptability oftbe ossumption and lronsfer of
     tl¡is loan is established by the Deparhnent of Veternns Affairs or its authorjzed agontpursuant to section 3714
     of Chapter 37,Title 38, United States Codc,

     An authorized transfer ("assurnption") of    the propsrty shnll also be subject to additional covenants and
     sgreements as set forth below;




                       4                               Page 1   of   2
Case 3-19-12024-cjf            Doc 10-1 Filed 06/20/19 Entered 06/20/19 08:28:07                                          Desc
                                     Exhibit (s) Page 23 of 28




            (A) ASSUM PTION FUNDING FEEï^ fec /qual to one-half of I percent (.50%) of the unpaid
     principal balanco of this loan as of tlre date of transfer of the property shall bc payable at the tine of ransfcr
     to th€ nortgagee or its authorized agent, as trustee for the Secretnry o1'Voterans.Affairs. If the assumer fails
     to pây Ìhis fæ at the time of F¿nsfer, the fce shall constih¡te an additiorul dcbt to tlrat ôlrcady recuredby this
     instrument, shall bear intsrost ât th€ ¡'âte herein providod, and, at the optiou of tlre rnortgagee of tle
     indebtedncss hereby securcd or any transfcrec theroof, shall be immediately due a¡ld payable. This fee is
     automaticolly waived if tho assumer is oxempt ¡ndcr fhe provisious of 38 U.S.C, 3?29 (c).

             (B)   ASSUMPTION PROCESSING CHARGE: Upon applicntion for approval to allow
     assumptions and t¡ansfer of ths loan, o processing fec may be ohargcd by the mortgagee or its authorized
     agent for determiníng the o¡'editworfhiness of the assumer and subseqrerrtly revieing tlre holder's ownershlp
     records whsn arl approvcd hansfor is completed, The amoun[ of tltis charge.slult not exoeed the ¡naximum
     established by the Department of Veterans Affairs for a loan to which seotiolr 3714 of Chapter 37, Title 38,
     United States Code applies.

             (C)   ASSUM PTION INDEMNITY LIABILITY: Iftlris obligationis assunred, thenthsassurner                               I


     horeby agrees to assume all of tlto oblígations of tbo votsran rrndcr the ter¡ns of thc ínsûurnents orcating and            I
     securing the loan, including the obligatíon ofthe vcteran to hrdernnify the Deparhnent ofVeterans Affairs
     to the gxtent of any claim payment ârising from the guarauty o¡' iusurance of tlto irtdebtednæs created by this
     instrumcnt,

     lN   WITNESS TVHEREOF, Moltgagor(s) has oxoçuted this Assumption Policy Ríder




                                                        Poge   2 of   2
Case 3-19-12024-cjf               Doc 10-1 Filed 06/20/19 Entered 06/20/19 08:28:07                                                                               Desc
                                        Exhibit (s) Page 24 of 28


    I


    :


    :

    i
    I
    ¡


    !


    i
    !
                                                       ASSIGNMENT
           Docuñcnt Numbçr
    i
    t




           Whcn Rccordcd Rct[m Toi
    I
           DOCUMENT ADMINISTRATION
           NATIONSTAR MORTGAGË DBA MR, COOPER
           8960 CYPRESS WATERS BLVD
    I
           COPPELL. TX 76019
    I      Parcel lD No. 22S0814-3431-070
    j




                                                                                                               IüllilililIilililt   illtill[Mililtilillilillllt

           THIS IS A STYLE        "8"   FORM UNDER WS ACT 110 WITH 3X3 SPACE IN UPPER RIGHT CORNER
           J6ffôrson, W¡sconsln
           SELLER'S   SERVICING                 'COIE"


           Dale of Asslgnment: May 17th, 2019
           Asslgnor: MORTGAGE ELECTRONIC REcISTRATION SYSTEMS, lNC., AS NOMINEE FOR PACIFIC UNION
           FINANCIAL, LLC, ITS SUCCESSORS AND ASSIGNS at P.O. BOX 2026, FLINT, Ml 48501-2026
           Asslgneo: NATIONSTAR MORTGAGE LLC D/B/A MR. COOPER al 8050 CYPRESS WATERS BLVD,, COPPELL,
           TX 750tS
           Exôcuted By: ROBERÍ W. COLE AND TIANA J. COLE, HUSBAND AND WIFE Tor MORTGAGE ELECTRONIC
           REGISTRATION SYSTEMS, INC.. AS NOMINEE FOR PACIFIC UNION FINANCIAL. LLC
           Oate of Mortgag€ 0111612016 Recorded: 0111612016 as lnslrumenl No.i 1363609 ln the County ofJeffergon,
           Stale of Wiscongln,

           Properly Addr€es: 005 N, HIGH ST, FORT ATKINSON,              Wl 53638
           Legal: PART OF THE NORTH 1/2 OF THE SOUTHWEST FMCTIONAL 1/4 OF SECTIoN 34, TOWNSHIP 6
           NORTH, RANGE 14 EAST, CIW OF FORT ATKINSON, JEFFERSON COUNW, WISCONSIN, DESCRIBED AS
           FOLLOWS. TO.WII:

           BEGINNING IN THE CENTER OF NORTH HIGH STREET. 957.43 FEET SOUTH 21'39' WEST OF THE CENTER
           LINÉ OF SECTION 34, TOWNSHIP 6 NORTH, RANGE 14 EAST; THENCE NORTH 68'31'WEST, 132,73 FEET;
           THENCË WEST 96.12 FEET; THENCE NORTH '100 FEETi THENCE EAST 240 FEET TO THE CENTER OF
           NORTH HIGH STREET; THENCE SOUTH 21.39'WEST, I49,04 FEETTO THE PLACE OF BÉGINNING.

            KNOW ALL MEN BY THESE PRESENTS, thal for good and valugblô con8lderation, the recelpt and sufficlancy ol
          which ls hêreby acknowlôdgod, tho ssid Asslgnor hereby aeelgne unto lhe abovê-named Assigneê, lhe said
          Mortgagô havlñg an orlglnai principal sum of $144,620.00 w¡th ¡nter€Bt, seoured thereby, and thê full benelit of all lha
          powets and of sll the cov€nântð and provlsos ther6¡n contained, ând the said AsB¡gnor heroby grants and conveyo
          unto lhe sald Asslgnee, th6 Asslgno¡'s lnterart under ths Mortgâgo.

             TO HAVE AND TO HOLD thâ said Mortgagô, and the sald propôrty unto lh€ sald Asslgnee forev6r, subject to the
          torms conlalnod ln sâld Mortgago,

            MORTGAGE ELECTRONIC REGISTRATION SYSTEMS, INC,, AS NOMINEE FOR PACIFIC UNION FINANCIAL,
              ITS SUCCESSORS AND ASSIGNS
          On




          .8R2.€ß2NAT'f.061t7i201910:41i254M'l,lAfTOlNAì-fAoOOOOOOoOoOmfiK¡oi'WJEFF€'-"'?¡S0WISTATE-MORUSSION-463il'6BEBHÉN^lr


i


I




¡
i



I
Case 3-19-12024-cjf               Doc 10-1 Filed 06/20/19 Entered 06/20/19 08:28:07                                                        Desc
                                        Exhibit (s) Page 25 of 28



           ASSIGNMENT           Page2ol2
           STATE OF Texas
           cOUNTY OF DallâÊ

           On May 17th, 2O19, bsfore mo, DANIELA HORVATH, a Nolary Publlc ln snd for Dålla8 ln tho Stâto of Toxa8,
           pereonâlly appeared Sylvla Ramhez, Vlcô-Proaldent, personally known lo mo (or prov€d to m€ on tho bâols of
           sâllstaclory €vid€noô) lo bê the p€rson(s) who6o namo(s) l8/aro sub8crlbÊd to thè wlth¡n ¡nstrumênl and
           acknowledged to me ihat he/ehe/they executed the same ln hls/her/lhêlr sutholzed capaclly, snd thât by
           hisiher/theli slgnalure on ths instrumônl tho pêrson(B), or lho ontity upon behalf of wh¡ch tho porson(s) acled,
           executed tho lnstrumsnt,

                                   and offìcial eeal,

                                                                                             gtctc

 i
                                             #l 288ô2890
                                                                                                                      for nolarlal sesl)

           Pnparod By: Bofnsrdo HornÊndoz, NATIONSTAR MORTOAGE DBA MR, COOPER 8950 CYPRESS WATERS BLVD'
           COPPELL, TX 76010 l-808.480-2¡f32




          'Ëñ2'ER2NAI'rt3ftt¿010'lû41:25 ÀM' ñATr01 tlÀÍAol                     735E   W¡9IAÍ€_MORT-A8Sl6N-^åâN'BHE   SHENATT
                    Case 3-19-12024-cjf                             Doc 10-1 Filed 06/20/19 Entered 06/20/19 08:28:07 Desc
                                                                          Exhibit (s) Page 26 of 28
                    Çase 3-I9-I202a-i¡Í                             Doc L Filed 06/121L9 Entered 06112119 t4:34:42 Desc Main
Fill in this information to identify your case and this filing
Debtor I                          Tiana Jean Cele
                                   First Namê                            Middle Name                         Last Name

Debtor 2
(Spouss, ¡f til¡ng)                F¡rst Name                            Middle Namo                         LASI Name


United States Bankruptcy Court for                      the:      WESTERN DISTRICT OF WSCONSIN

Case number                                                                                                                                                              tr   Çheck if this is an
                                                                                                                                                                              amended f¡ling



Official Form 1064/8
Schedule A/B: Property                                                                                                                                                        12t15
ln each category, separately liet and descrlbe ¡tems. List an asset only once. lf an asset f¡ts in more than one category, l¡st the asset in the category where you
think it fits best. Be as complete and accurate as possible. lf two marr¡ed peoplo are filing together, both are equally responsible for supplying correct
lnformation. lf morê space i8 needed, attach a seþarate shêet to th¡s form. On the top of any additional pages, write your name and case number (if known).
Answer every question.

@               Describe Each Residence, Building, Land, or Other Real Estate YoU Own or Have an lnterest ln

I   .   0o you      or¡vn   or have any legal or equitable interêst in any residenco, building, land, or s¡milar property?

        El   No. co to Part 2.

        I    Yes. Vvhere is the property?




    1.1                                                                           What ls thê properly? chêck       all that apply

             905 N. High St.
             Street address, ¡f âva¡labìe, or othsr dôscription
                                                                                       I    Single-family home                             Do not deducl secured claims or exemptions. Put
                                                                                                                                           the amount of any secured olaims on Schedule D:
                                                                                             Duplex or multi-unit building
                                                                                       tr                                                  CrcditorsWho llave Cla¡ms Securêd by Prcperty
                                                                                             Condominium or cooperative
                                                                                       tr
                                                                                       tr    Manufactured or mobile home
                                                                                                                                           Current value of the            Current value of the
             Fort      Atkinson Wl                        53538-0000                   tr    Land                                          entire property?                Portion You own?
             C¡ty                               State             ZIP Codo             tr    lnvestment property                                  $134,000.00                     $134,000.00
                                                                                       tr    Timeshâre
                                                                                                                                           Describe the nature of your ownorship intelest
                                                                                       tr    Other                                         (such as fee simple, tenancy by the entireties, or
                                                                                                                                     ons   a life estato)' if known
                                                                                  Who has ân ¡nterest ¡n the propêrty? check
                                                                                       I     Debtor 1   only                               Fee simPle
              Jefferson                                                                E     Debtor z only
              County                                                                   E     Debtor 1 and Debtor 2   only         n             Gheck    ¡f this is   community property
                                                                                       E     Atleastoneof    thedebtorsandânother u             (seeinstruct¡ons)

                                                                                  Other informat¡on you wish to add aboutth¡s item, such as local
                                                                                  property identif¡cation number:
                                                                                  awarded to ex husband in divorce



    2.       Add the dollar value of the portion you own for all of your entries from Part 1, including any entries for                                                         $134,000,00
             pages you have attached for Part 1. Write that number here....'.'.."...'.'                            """"=>
    Ittti           Describe Your vehlcleg

                                                                                                                                     you own that
    Do you own, lease, or have legal or equitabls ¡nterost in any vehicles, whether they are registêred or not? lnclude any vehicles
    someone else drives. lf you baú a vehicle, also report it on Schedu/e G: Executory Contracts and Unexpired Leases.


                                                                                                                                                                                           IT




                                                                                            Schedule A/B: Properly                                                                             page I
    Official Form 1064,/8
                                                                                                                                                                                   Best Casê BankruPtcY
    Softwâre Copyrighl (c) 1996-2019 Best Casê, LLC - www.bestcas€.com
                 Case 3-19-12024-cjf                  Doc 10-1 Filed 06/20/19 Entered 06/20/19 08:28:07 Desc
                 Case 3-L9-L2024-cjf                  Doc 1 Exhibit (s) PageEntered
                                                             Flled O6lL2lL9  27 of 2806112119 L4:34:42 Desc Main
                                                                          Document          Page 4Q of 49

Fill in this information to identify your case:

Debtor       1            Tiana Jean Cole
                          First Name                          ¡/iddle Name                   Last Name

Debtor 2
(Spouse if, filing)       First Name                          ¡iliddle   Namo                Last Name


United States Bankruptcy Court for the               WESTERN DISTRICT OF WISCONSIN

Case number
(if known)
                                                                                                                                           !     Check if this is an
                                                                                                                                                 amended filing




Official Form 108
Statement of lntention for Individuals Filinq Under Ghapter 7                                                                                                     12115


lf you are an individual filing under chapter 7, you must fill out this form if:
I creditors have claims secured by your property, or
I you have leased personal propefy and the lease has notexpired.
You must f¡le th¡s form with the court within 30 days after you file your bankruptcy petition or by the date set for the meeting of creditors,
        whichever is earlier, unless the court extends the time for cause. You must also send copies to the creditors and lessors you list
        on the form

lf two married people are filing together in a joint case, both are equally responsibte for supply¡ng correct information, Both debtors must
         sign and date the form.

Be as complete and accurate as possible. lf more space is needed, attach a separate sheet to this form. On the top of any additional pages,
         wr¡te your name and case number (if known).

EñlI              L¡st Your Creditors Who Have Secured Claims

1   . For any cred¡tors that you       listed in Part   I   of Schedule D: Creditors Who Have Claims Secured by Property (Official Form l06D), fill in the
     information below.
      ldentify the creditor and the properly that ís collateral                 What do you intend to do wlth thê property that           D¡d you claim the property
                                                                                secures a debt?                                           as exempt on Schedule C?



      Creditor's Mr. Cooper                                                     I Surrender the property.                                  I   tr¡o
      name:                                                                     E Retain the property and redeem it.
                                                                                E   Retain the property and enter ¡nto a                   E   Yes
      Description of     905 N. High St. Fort Atkinson,                             Reaffirmation Agreement.
      property           Wl 53538 Jefferson Gounty                              E   Retain the property and [explain]:
      securing debt:     awarded to ex husband in
                         divorce


      Creditor's Summit Credit Union                                            I Surrender the property.                                  Eruo
      name:                                                                     E Retain the property and redeem it.
                                                                                E   Reta¡n the property and enter into a
                                                                                                                                           I   yes
             of
      Description        2002 Chevrolet Corvette 100,000                            Re affirm atio n Agre eme nt.
      property           miles                                                  E   Retain the property and [explain]:
      securing     debt: Surrendering

 Part2:.    List Your U    ired Personal            Leases
   r any unexpired personal property lease that you listed in Schedule G: Executory                                    and Unexpired Leases (Official Form 106G), fill
in the information below, Do not l¡st real estate leases. Unexpired leases are leases that are                      still in effect; the lease period has not yet ended,
Youmayassumeanunexpiredpersonal                      propertylease¡f thetrusteedoesnotassumeit. 1l U.S.C.S365(pX2).

    Descr¡be your unexpired personal property leases                                                                                 W¡ll the lease be assumed?



Official Form 108                                           Statemênt of lntention for lndividuals Filing Under chapter 7                                              page'l

Softwarê Copyr¡ght (c) 1996-2019 Best Case, LLC - ww.bestcase.com                                                                                              Case Bankruptcy
                                                                                                                                    EXHIBIT

                                                                                                                                     L
           Case 3-19-12024-cjf                             Doc 10-1 Filed 06/20/19 Entered 06/20/19 08:28:07 Desc
                                                                 Exhibit (s) Page 28 of 28
            Case 3-L9-L2024-qf                             Doc 1 Filed 06/L2lL9 Entered O61121L91,4:34:42 Desc Main
                                                                        Document         Page    4Lot49
Debtor   1     Tiana Jean Cole                                                                            Case number   (,|known)




Lessor's name:                                                                                                                      E    r.¡o
Description of leased
Property:                                                                                                                           E    Yes

Lessor's name:                                                                                                                      Eruo
Description of leased
Property:                                                                                                                           E    Yes

Lessor's name:                                                                                                                      ENo
Description of leased
Property:                                                                                                                           E    Yes

Lessor's name:                                                                                                                      E    llo
Description of leased
Property:                                                                                                                           E    Yes

Lessor's name:                                                                                                                      Eruo
Description of leased
Property:                                                                                                                           E    Yes

Lessor's name:                                                                                                                      El   tr¡o
Description of leased
Property:                                                                                                                           E    Yes

Lessor's name:                                                                                                                      ENo
Description of leased
Property:                                                                                                                           E    Yes

fEH*I         Siqn Betow

Under penalty of perjury, I declare that I have indicatod my intention about any property of my estate that secures a debt and any personal
property that is subject to an unexplred lease,

X      /s/ Tiana Jean Cole                                                               X
       Tiana Jean Cole                                                                       Signature of Debtor 2
       Signature of Debtor        1




       Date          June 12,2019                                                        Date




Official Form     108                                        Statement of lntention for lndividuals Filing Under Chapter 7                                  Page2

Sofr\ilâr€ Copyright (c) 1996-20'19 Best Case, LLC -   w.bsstcaso.com                                                                           Best Caso Bankruptcy
